Ed. F. McFaddin, Associate Justice (dissenting). I cannot reconcile the holding in the present case with our holding in Scaramuzza v. McLeod, 207 Ark. 855, 183 S. W. 2d 55, so I dissent from the present holding. After referring to Act No. 88 of 1963, the Majority says-the question is this: “Does Fort Smith (situated in the Fort Smith District of Sebastian County) have the constitutional right and power to annex property which lies wholly within the Greenwood District of Sebastian County?” I think the Scaramuzza case shows that the correct answer to this question is the negative. In the said Scaramuzza case we quoted Article 5, Section 13 of the Constitution of Arkansas, and of that constitutional provision we said: "The effect of this provision of the Constitution is not to establish two county, probate and circuit courts in Sebastian county, but is rather to establish courts for each district of the county, so that the Ft. Smith District has a county court, and so also has the Greenwood District, and each has jurisdiction over its respective area. The county court of the Greenwood District has the same jurisdiction within that district that the county court of another county would have in that county,, and so also with the county court of the Ft. Smith District.” If the annexation here involved is permitted (as the Majority is approving), either that portion of the City of Fort Smith involved in this annexation will still remain under the jurisdiction of the Greenwood District, or a portion of the Greenwood District will be taken away from it and given to the Fort Smith District. I think such result violates the holding in Scaramuzza v. McLeod, supra. At all events, under the order here affirmed, the Fort ¡Smith District is allowed to make an order affecting lands in the Greenwood District. I cannot agree with the Majority holding and therefore I respectfully dissent.